Exhibit 10.2

 

AMENDMENT TO PROMISSORY NOTE AND LOAN AGREEMENT

 

This Amendment dated this 7th day of January, 2005 is entered into by and
between THE WINDERMERE GROUP, LLC (“Borrower”) and ESSEX CORPORATION (“Lender”)
and amends a Promissory Note and Loan Agreement (the “Note”) dated January 6,
2005 between Borrower and Lender for a loan in the principal amount of Twenty
Five Million Dollars ($25,000,000) (the “Loan”).

 

Whereas, the Loan has not yet been funded and the parties have agreed to modify
certain terms of the Note as a condition to funding the Loan, all of which
modifications the parties desire to set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the recitals and the mutual promises
hereinafter set forth, the Borrower and Lender hereby agree that the Note is
amended as follows:

 

1.      The Date of Note set forth in the upper right hand corner of the Note is
hereby changed from January 6, 2005 to January 7, 2005.

 

2.      The Borrower represents and warrants to the Lender that, other than the
waiver and consent of the Bank of America set forth in the Subordination
Agreement of even date herewith which is attached hereto as Exhibit A, there are
no other waivers or consents which must be secured in connection with the Loan
and the execution, delivery and performance by the Borrower of the Note and this
Amendment will not violate or constitute a default under any note, loan, credit
agreement or any other agreement or instrument to which the Borrower, the
Borrower’s subsidiaries or the Borrower’s owners/interest holders is a party or
is bound.

 

3.      The definition of “Applicable Interest Rate” in Article I section (d) is
amended as follows:

 

“Applicable Interest Rate shall mean the greater of simple interest of eight
percent (8%) per annum or a per annum rate of one percent (1%) above the prime
rate of interest as published in the Wall Street Journal on the Maturity Date or
any accelerated due date under Article IV.”

 

4.      All references in the Note to “Preexisting Credit Facilities” shall mean
all credit facilities extended to the Borrower by the Bank of America and in
existence prior to the date hereof. Subsection (i) of Article III is hereby
deleted in its entirety and the following provision is inserted in lieu thereof:

 

“(i) Create, incur or assume any additional debt or undertake any lease, loan,
obligation or financial commitment except borrowings in the ordinary course of
business under the Borrower’s Preexisting Credit Facilities which shall not at
any time have credit availability or an outstanding indebtedness or liability in
excess of Ten Million Dollars ($10,000,000), and all of



--------------------------------------------------------------------------------

which borrowings shall be in compliance with the terms and conditions of said
credit facilities.”

 

5.      The term “or” shall be deleted from the end of subsection (vii) of
Article III and the following shall be added at the end of subsection (viii) of
Article III, from which the period will be deleted:

 

“; or

 

(ix) permit the Borrower’s working capital (current assets in excess of current
liabilities) to be less than Two Million Dollars ($2,000,000).”

 

6.      The following subsection (viii) shall be added to Article IV—Default,
section (a), following subsection (vii):

 

“The occurrence of an uncured default or event of default under the Preexisting
Credit Facilities or any other existing or future indebtedness or obligation of
the Borrower. Borrower agrees to provide notice to Lender in writing within one
(1) business day of the occurrence of any default or event of default under the
Preexisting Credit Facilities or any other existing or future indebtedness or
obligation.”

 

7.      The following paragraph shall be added at the end of section (a) of
Article IV—Default, just above section (b) titled “Confessed Judgment”:

 

“Borrower hereby agrees that upon the occurrence of an uncured Event of Default
hereunder or upon the failure of the Borrower to pay the Debt in full on the
Maturity Date or any accelerated due date under Article IV, Lender shall be
entitled to receive and Borrower shall pay interest on the entire unpaid
principal sum at the Applicable Interest Rate plus three percent (3%) (the
“Default Interest Rate”). This charge shall be added to the Debt, and shall be
deemed secured by the collateral described in Article II. This clause, however,
shall not be construed as an agreement or privilege to extend the due date of
the Debt, nor as a waiver of any other right or remedy accruing to Lender by
reason of the failure to pay the Debt when due or the occurrence of an uncured
Event of Default.”

 

8.      Except as expressly modified herein, the Note remains in full force and
effect.

 

IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS AMENDMENT TO PROMISSORY NOTE
AND LOAN AGREEMENT ON THE DAY AND YEAR FIRST SET FORTH ABOVE. THIS AGREEMENT MAY
BE EXECUTED IN COUNTERPARTS.

 

2



--------------------------------------------------------------------------------

ATTEST:

     

BORROWER:

           

THE WINDERMERE GROUP, LLC

   

/s/ Donna Thomas

      By:  

/s/ Raymond T. Tate

 

(SEAL)

           

     Raymond T. Tate, CEO

   

 

STATE OF MARYLAND

   )          )   ss:

CITY/COUNTY OF Howard

   )    

 

I HEREBY CERTIFY, that on this 7th day of January, 2005 before me, the
subscriber, a Notary Public of the State of Maryland aforesaid, personally
appeared RAYMOND T. TATE, known to me (or satisfactorily proven) to be the
person whose name is subscribed to the within instrument, and acknowledged that
he/she had authority to execute this document on behalf of the Borrower and
executed the same for the purposes therein contained, and in my presence signed
and sealed the same.

 

IN WITNESS WHEREOF, I hereunto set my hand and official seal.

 

       

/s/ Sarah E. Roberts

            NOTARY PUBLIC    

My commission expires:        8/1/06

           

ATTEST:

     

LENDER:

           

ESSEX CORPORATION

   

/s/ Fred Funk

      By:  

/s/ Leonard E. Moodispaw

 

(SEAL)

           

Leonard E. Moodispaw, President and CEO

   

 

THIS INSTRUMENT IS SUBJECT TO THE TERMS AND CONDITIONS OF THAT CERTAIN
SUBORDINATION AGREEMENT, DATED JANUARY 7, 2005 BY AND BETWEEN THE PAYEES UNDER
THIS INSTRUMENT AND BANK OF AMERICA, N.A., AND ANY AMENDMENTS THERETO (THE
“SUBORDINATION AGREEMENT”). NO PAYMENT MAY BE MADE UNDER THIS INSTRUMENT EXCEPT
IN COMPLIANCE WITH THE TERMS OF THE SUBORDINATION AGREEMENT.

 

3